Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowability 
  	 Claims 2-9, 11, 13, 15-16, 19, 22-23, 25, 28 and 30-31 submitted on 9/30/2021 are pending for examination.  

On 12/14/2021 Neil Shull agreed to amend claims 3-9, 28, and 31 and cancel claim 2 to place the application on condition of allowance.
Claims 3-9, 11, 13, 15-16, 19, 22-23, 25, 28 and 30-31 are allowed, after following examiner amendment:
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given by Neil Shull with telephone on 12/14/2021.

EXAMINER’S AMENDMENT
Cancel claim 2.
Amend claims 3-9, 28 and 31 as follows:
In each of claims 3-9, replace –qs- with-the qs-.

Claim 31	Lines 6-7, replace-rate qs of the cells to be close to the maintenance rate of the cell culture during the expression phase of the POI; - with- rate qs of the cells to be close to the maintenance rate of the cell culture during the expression phase of the POI, wherein said qs is in the range of 0.03 to 0.15 g/g/h; -

The following is an examiner’s statement of reasons for allowance:
Applicants have  developed a new method for producing a recombinant protein of interest (POI) comprising: (a) providing a regulatable promoter operably linked to a nucleic acid encoding the POI in prokaryotic cells or yeast cells; (b) culturing the cells in a cell culture medium that comprises at least one carbohydrate as the substrate carbon source; (c) setting the specific carbohydrate substrate uptake rate qs of the cells to be close to the maintenance rate of the cell culture during the expression phase of the POI; wherein said  qs is in the range of 0.03 to 0.15 g/g/h; (d) expressing the POI in the prokaryotic cells or yeast cells; and (e) isolating the POI from the cell culture.  
The 35 USC 103 rejection using Dietzsch et al. (Biochem cell factories 2011, 10, pp 1-9) is withdrawn finding applicants argument as stated: 
“the teaching of Dietzsch that “... higher specific substrate uptake rates resulted in increased specific productivity” directly contradicts the basis of the presently claimed invention. See, for example, paragraph 0116 of the published U.S. application 2019/0093 142 (“In contrast to the state-of-the-art knowledge the present invention illustrates for the first time the first surprising finding that unusual low (both, un-
is reasonable.
Therefore; prior art does not anticipates or suggests method for producing a recombinant protein of interest (POI) comprising: (a) providing a regulatable promoter operably linked to a nucleic acid encoding the POI in prokaryotic cells or yeast cells; (b) culturing the cells in a cell culture medium that comprises at least one carbohydrate as the substrate carbon source; (c) setting the specific carbohydrate substrate uptake rate qs of the cells to be close to the maintenance rate of the cell culture during the expression phase of the POI; wherein said  qs is in the range of 0.03 to 0.15 g/g/h; (d) expressing the POI in the prokaryotic cells or yeast cells; and (e) isolating the POI from the cell culture.   Therefore method for producing a recombinant protein of interest (POI) comprising: (a) providing a regulatable promoter operably linked to a nucleic acid encoding the POI in prokaryotic cells or yeast cells; (b) culturing the cells in a cell culture medium that comprises at least one carbohydrate as the substrate carbon source; (c) setting the specific carbohydrate substrate uptake rate qs of the cells to be close to the maintenance rate of the cell culture during the expression phase of the POI; wherein said  qs is in the range of 0.03 to 0.15 g/g/h; (d) expressing the POI in the prokaryotic cells or yeast cells; and (e) isolating the POI from the cell culture is novel and non-obvious. 
Thus claims 3-9, 11, 13, 15-16, 19, 22-23, 25, 28 and 30-31 will be allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652